Citation Nr: 0423989	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic lumbar muscular 
strain superimposed on mild degenerative spondylosis and 
chronic adductor tendonitis and early degenerative joint 
disease of the hips, claimed as muscle and joint pain due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
February 1966 and from November 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

Initially, this matter was denied in an August 1999 rating 
decision.  Also included in that rating decision were the 
issues of service connection for skin problems, post-
traumatic stress disorder (PTSD), and hearing loss.  The 
matter currently on appeal was characterized at that time as 
service connection for low back pain and muscle and joint 
aches due to an undiagnosed illness.  Service connection for 
hearing loss was granted in the August 1999 rating action.  
The veteran filed his notice of disagreement in February 
2000.  The veteran never perfected his appeal of service 
connection for a skin disorder.  

In a November 2003 rating decision, service connection for 
dysthymia, with chronic pain syndrome and history of 
depressive disorder due to chronic pain was granted related 
to the veteran's service in the Persian Gulf.  The RO noted 
that the grant of benefits was considered as a grant for the 
veteran's claims of service connection for fatigue, flu-like 
symptoms, loss of concentration and memory loss due to an 
undiagnosed illness, which were found to be symptoms of the 
current diagnosis of dysthymia with chronic pain syndrome.  

Subsequently, in a statement dated in November 2003, the 
veteran withdrew his claim of service connection for PTSD.  
In light of the requirements of the Veterans Claims Assistant 
Act of 2000 (VCAA), a de novo review was conducted and the 
matter on appeal was readjudicated as characterized above in 
the rating decision on appeal dated in October 2002.  

In a statement dated in January 2003, the veteran cancelled 
his previous request for a Travel Board hearing and requested 
a hearing before a Decision Review Officer, which was 
accomplished in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran alleges that during his period of service, he 
developed symptoms of pain that affected the low back, and 
the muscles and joints of the hips.  In a June 1991 medical 
record from Tripler Army Medical Center, Infectious Disease 
Clinic, it is noted that the veteran was seen for complaints 
of chronic dull low back discomfort that radiated around the 
flank to the anterior abdomen.  The examiner noted low back 
pain of uncertain etiology.  The examiner further noted that 
the veteran's symptoms might reflect a common problem 
associated with degenerative joint disease or lumbar disc 
disease.  The possibility of infectious disease as a cause of 
low back pain and vertebral osteomyelitis was also noted.  
The examiner advised that further care was recommended once 
the veteran separated from service.  

The veteran's Report of Medical Examination dated in April 
1991 related to his separation from service reflects 
complaints of swollen joints, and recurrent back pain.  

VA and private outpatient records following service reflect 
ongoing complaints of low back pain, and aches and pains in 
the muscles and joints affecting the hip area.  In multiple 
VA outpatient records dated from August 1998 to September 
2003, the examiners noted symptoms of mild arthralgias and 
increasing complaints of generalized joint pain involving 
primarily the hips and low back.  The October 1998 VA x-ray 
studies noted an impression of mild degenerative spondylosis 
of the lumbosacral spine.  The October 1998 VA examination 
report noted symptoms of mild lumbar tenderness associated 
with the low back; the examiner diagnosed chronic lumbar 
strain superimposed on early degenerative joint disease.  A 
December 1999 medical record noted a past medical history of 
chronic pain in the low back and buttocks, somewhat 
generalized.  The diagnosis was pain disorder related to 
general medical and psychologic conditions.  

An April 1999 VA orthopedic examination reflected continuing 
daily complaints of bilateral hip and back pain.  The 
diagnosis was chronic lumbar strain superimposed on mild 
degenerative spondylosis and bilateral hip pain diagnosed as 
chronic adductor tendonitis as well as referred pain from the 
lumbar region and early degenerative joint disease of the 
hips.  Contemporaneous x-ray studies showed mild degenerative 
changes.  Subsequent VA outpatient records noted diagnoses of 
arthraligias affecting the low back and hip areas.  

The examination did not provide an opinion regarding any 
nexus between the veteran's current back disability and the 
complaints noted at service separation.  

In light of the foregoing, the case must be remanded for the 
following actions:

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for complaints of 
chronic pain affecting the low back, and 
muscles and joints overall since his 
separation from service.  After securing 
the necessary releases, the RO should 
obtain these records.

3.  The veteran should then be afforded a 
VA examination to determine the nature 
and etiology of any chronic disability 
affecting the low back and hips.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All indicated tests should 
be conducted.  The examiner should 
provide an opinion whether it is at least 
as likely as not that any current low 
back and hip disability is related to the 
veteran's period of service, particularly 
the low back complaints at separation.  A 
rationale for all conclusions reached 
should be included in the claims folder.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




